COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER TO FILE SUPPLEMENTAL CLERK’S RECORD

Appellate case name:        Steven Moody v. Spring Chrysler Dodge Jeep Ram
                            Dealership Co., Auto Nation Corporation, John Doe No. 1
                            AKA “Big Al,” John Doe No. 2, John Doe No. 3 and John
                            Doe No. 4

Appellate case number:      01-14-00625-CV

Trial court:                133rd District Court of Harris County, Texas

Trial court case number:    2014-26991

       On September 4, 2014, the Clerk of this Court requested that the trial clerk file a
supplemental clerk’s record, within 10 days, containing any order regarding appellees
Spring Chrysler Dodge Jeep Ram Dealership Co.’s (“Spring Chrysler”) and Auto Nation
Corporation’s (“Auto Nation”) motions for severance. On September 25, 2014,
appellees’ counsel filed a letter informing the Clerk of this Court that the trial court had
signed an order granting his severance motions which he believed made the summary
judgment orders final because appellant had also sued several John Doe defendants.
However, the trial clerk has yet to file any supplemental clerk’s record.

       In addition, on August 28, 2014, appellant filed a letter stating that he had filed an
Affidavit of Indigency in the trial court on July 24, 2014. According to the trial clerk’s
website, the district clerk filed a contest on August 12, 2014, but no hearing has been
scheduled and no order has been entered. See TEX. R. APP. P. 20.1(e), (i). Pursuant to
Texas Rule of Appellate Procedure 20.1(i)(2)(B), the trial court is ordered to schedule a
hearing regarding the contest to appellant’s indigency affidavit or else sign an order
extending the time for such a hearing within 10 days of the date of this Order.

       Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), the trial clerk is
directed to file a supplemental clerk’s record containing both the order regarding
appellees Spring Chrysler and Auto Nation’s motion for severance and any order
regarding the contest to appellant’s Affidavit of Indigency. The supplemental clerk’s
record shall be filed with the Clerk of this Court within 30 days of the date of this
Order. The cost of preparing this record will be assessed as part of the costs of this
appeal upon issuance of this Court’s judgment.

      It is so ORDERED.

Judge’s signature:/s/ Justice Evelyn V. Keyes
                  

Date: October 30, 2014




                                           2